Title: To James Madison from William Loughton Smith, 16 August 1801 (Abstract)
From: Smith, William Loughton
To: Madison, James


16 August 1801, Lisbon. No. 53. Has assured Portuguese minister of foreign affairs that closing of American mission was not motivated by unfriendliness or disrespect. Portugal has canceled plans to send a minister to Washington. Has not yet had audience of leave. Treaty between Spain and Portugal has been printed in Spain; stipulations have not yet been fulfilled by either party as British ships are still allowed in Portuguese ports and Spanish troops remain within Portuguese borders. Purpose of large French army in Spain is unknown. Appearances and rumors indicate a secret agreement between France, Spain, and Portugal, but nothing is confirmed. Believes Great Britain has seized Madeira, “in trust for Portugal,” which may cause French policy to change for the worse. Summarizes contents of letters from Eaton and O’Brien transmitted the previous week. Thinks presence of Dale’s squadron will curb bey of Tunis’s ill humor. In a letter of 2 July Dale informed him that he intended to leave a frigate to watch Tripolitan cruisers at Gibraltar. Report of British conquest of Alexandria “does not gain credit”; it is believed French have landed several thousand troops in Tripoli or Syria.
 

   RC (DNA: RG 59, DD, Portugal, vol. 5). 3 pp.; in a clerk’s hand, signed by Smith; docketed by Wagner as received 24 Oct.

